Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 9, 11-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (Pub No. US 2008/0157401 A1, hereinafter Kim).
	With regards to claim 1, Kim teaches a semiconductor package comprising: 
a first die pad (see Figs. 1 and 2, first die pad 202 for example); 
an electronic component, attached to the first die pad, and electrically connected to at least a first lead, and electrically isolated from a second lead (see Figs. 1 and 2, see annotated Fig below, electronic component on die pad 202 and electrically attached to a first lead 1st, electrically isolated from a second lead 2nd); and 

a first end portion covered by the mold compound, and at least two first internal portions covered by the mold compound, and at least two second end portions external to the mold compound; wherein a plane along a surface of the first end portion is at an angle with respect to a plane along a surface of the first die pad (see annotated Fig. 1, first end portion “end” covered by mold, “end” construed as intersection between angled portion and flat portion, two internal portions from 2nd shown, two second end portions “A” and “B”, plane along surface of first end portion at angle with respect to horizontal plane of first die pad 202).


    PNG
    media_image1.png
    281
    464
    media_image1.png
    Greyscale


With regards to claim 2, Kim teaches the semiconductor package of claim 1, wherein the plane along a surface of the first die pad is below a plane along the surface of the at least two first internal portions (see Figs. 1 and 2, when second lead construed as 106 instead of 2nd, plane of first die pad 202 below the two internal portions of 106).

st).

With regards to claim 7, Kim teaches the semiconductor package of claim 6, wherein a plane along a surface of the second die pad is below a plane along a surface of the at least two first internal portions (see Figs. 1 and 2, when second lead construed as 106 instead of 2nd, second die pad attached to 118 with plane below plane of two internal portions from 106).

With regards to claim 9, Kim teaches the semiconductor package of claim 1, wherein the second lead and the first lead are adjacent to and separated from the first die pad (see Figs. 1 and 2, second lead 2nd and first lead 1st adjacent and separated from first die pad 202).

With regards to claim 11, Kim teaches the semiconductor package of claim 1, wherein the at least two first internal portions are within the mold compound (see Figs. 1 and 2, first two internal portions within mold compound 122).

With regards to claim 12, Kim teaches a semiconductor package comprising: 
a first die pad (see Figs. 1 and 2, first die pad 202); 
an electronic component, attached to the first die pad, and electrically isolated from a first lead (see Figs. 1 and 2, see annotated Fig, electronic component 116 and electrically isolated form first lead 2nd);
mold compound covering portions of the first die pad and the electronic component, wherein the first lead is physically detached from the first die pad (see Figs. 1 and 2, mold compound 122 nd physically detached from first die pad 202) and wherein the first lead includes: 
a first end portion covered by the mold compound, and at least two first internal portions covered by the mold compound, and at least two second end portions external to the mold compound (see Fig. 1 and 2, first end portion “end” covered by mold 122, two internal portions from 2nd covered by 122, two second end portions “A” and “B”).
wherein a plane along a surface of the first end portion is at an angle with respect to a plane along a surface of the first die pad (see Figs. 1 and 2, plane along first end portion “end” with angle wih respect to horizontal of first die pad 202).

With regards to claim 13, Kim teaches the semiconductor package of claim 12 further comprising a second die attached to a second die pad, and electrically connected to at least one of a plurality of leads (see Figs. 1 and 2, second die 118 electrically connected to a plurality of leads from 110).

With regards to claim 14, Kim teaches the semiconductor package of claim 13, wherein the plane along a surface of the first die pad is below a plane along the surface of the at least two first internal portions (see Figs. 1 and 2, two first internal portions can be construed as from 106; first die pad plane 202 below internal portions from 106).

With regards to claim 16, Kim teaches the semiconductor package of claim 12, wherein the at least two first internal portions are within the mold compound (see Figs. 1 and 2, first internal portions from 2nd within mold 122).


Claims 3-5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 2 and 12 above, and further in view of Massolini et al. (Pub No. US 2015/0200162 A1, hereinafter Massolini).
With regards to claim 3, Kim is silent teaching the semiconductor package of claim 23, wherein the electronic component is a transformer.
In the same field of endeavor, Massolini teaches how a laminate transformer chip can be attached within packages for specific device applications requiring changes in voltages (see Fig. 5, for example, laminate transformer within package).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to have a component in a package be a transformer for specific device applications requiring changes in voltages as taught by Massolini.

With regards to claim 4, Kim and Massoliniis specifically silent teaching the semiconductor package of claim 3 further comprising a magnetic member attached to the transformer.
Examiner hereby takes official notice that it is notorioiusly well-known within the semiconductor arts to incorporate a magnetic member to transformers since magnetic components such as ferrites are advantageous for their low eddy current losses, high current resistivity, and high permeability. 

With regards to claim 5, Massolini teaches the semiconductor package of claim 4, wherein the transformer includes a plurality of coils parallel to each other, within the transformer (see Fig. 5 and Fig. 3, coils are parallel to each other).


In the same field of endeavor, Massolini teaches a transformer component that includes a laminate (see Fig. 5, transformer 500 is a laminate).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to utilize a transformer that includes a laminate in order to fit a particular form factor of the device.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 6 above.
With regards to claim 8, Kim is silent teaching the semiconductor package of claim 1, wherein the angle is between 20 and 60 degrees.
It would have been obvious to one of ordinary skill to determine the optimum angle (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one of ordinary skill would potentially arrive at the claimed range of angles in order to fit a particular form factor for a specific application.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Massolini.

In the same field of endeavor, Massolini teaches a package that has a transformer built into the packages for high voltage isolation (see ¶8).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a transformer for high voltage isolation as taught by Massolini.

Allowable Subject Matter
Claims 17-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML